Title: From Thomas Jefferson to William Short, 1 April 1791
From: Jefferson, Thomas
To: Short, William



Dear Sir
Philadelphia Apr. 1. 1791.

The bearer hereof, Mr. Daniel Ludlow, a merchant and citizen of New York, being about to go to Europe and probably to France, for the purpose of establishing mercantile connections, I take the liberty of introducing him to you. The assurances I recieve of his worth and respectability are such as to merit any services or kindnesses you can render him, and shall be considered as personal obligations on Dear Sir Your affectionate friend & servt,

Th: Jefferson

 